Mia Chief Justice Sharkey
stated the case and rendered the opinion of the court.
The decision beloAV Avas a correct judgment, but rendered on a Avrong reason. A judgment in one county is a lien all over the state, under the act of 1824. The circuit courts are courts of general jurisdiction, and their acts are as binding in one part of the state as another.
The merits of this case are fully settled by the decisions at the present term, in the cases of the Commercial Bank v. Granius, and Andrews v. Wiker. The sale under the junior judgments did not divest the lien of the elder, and as the plaintiffs in the junior judgments had a right to sell, subject to the prior lien, they are entitled to the fruits of that sale. They sold but an encumbered property, and as they did not thereby disturb the lien of the elder judgment, there can be no reason for applying the proceeds of their sale to a lien Avhich is still in force, and Avhich may re-sell the property.
Judgment affirmed.